DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This action is in response to the reply filed 04/28/2022. The allowed claims are 1 and 4-19. The closest prior art of record is Jimenez et al. (Translation of WO2008125485A1), Grande et al. (US Patent 9512807) and Barfknechtet al (USP 8794299).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed structural relationship between the cap surface, first baffle and the first header plate. 
Regarding Claim 1, although Jimenez discloses a cap surface and an inlet, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Jimenez to incorporate the details of the plurality of baffles, along with the other claimed components of the heat exchanger.
Regarding Claim 12, although Jimenez discloses a cap surface and an inlet, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Jimenez to incorporate arranging a first baffle to be spaced from the first diffuser surface and a back surface of the first header, such that the interior opening is positioned between the first baffle and the first diffuser surface, wherein the first baffle faces the first diffuser surface and the back surface of the first header, wherein the first baffle defines a coolant cross channel to direct coolant across the first diffuser surface and across the back surface of the first header, along with the other claimed components of the heat exchanger. 
Regarding Claim 19, although Jimenez discloses a cap surface and an inlet, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Jimenez to incorporate the first baffle being arranged across from the cap surface and across from a back surface of the first header plate, wherein the first baffle faces the cap surface and the back surface of the first header plate, and wherein the first baffle defines a coolant cross channel to direct coolant across the cap surface and across the back surface of the first header plate, along with the other claimed components of the heat exchanger.
Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/           Primary Examiner, Art Unit 3763